Case 5:17-cv-00179-JPB-JPM Document 186 Filed 11/05/20 Page 1 of 4 PageID #: 2154




                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF WEST VIRGINIA

                                          Wheeling Division

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON,
  JAMES SHELTON,
  DAVID and ROXY VANCE,
  RUSSELL LOCKE, and
  THOMAS STARK, individually
  and on behalf of a class of all
  persons and entities similarly situated,

         Plaintiffs,

  vs.                                                          Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC,

         Defendant.

         JOINT STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFFS
    TO FILE RESPONSE TO DIRECTV, LLC’S PARTIAL MOTION TO DISMISS AND
      DEFENDANT’S RESPONSE BRIEF CONCERNING UNCONSCIONABILITY

         Plaintiffs Diana Mey, Craig Cunningham, Stewart Abramson, James Shelton, David

  Vance, Russell Locke, and Thomas Stark, by and through counsel, and the Defendant, DirecTV,

  LLC, hereby stipulate and agree to extend the deadline for Plaintiffs to file a response to

  DirecTV, LLC’s Partial Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(B)(2)

  and 12(B)(6) (ECF Nos. 183 and 184) and for Defendant to file its response brief concerning

  unconscionability (ECF No. 181).

         In support, the parties state as follows:

         1.      Defendant DirecTV filed its Partial Motion to Dismiss on October 23, 2020.

         2.      Plaintiffs’ response is due November 6, 2020.

         3.      Defendant DirecTV’s reply is due November 13, 2020.


                                                     1
Case 5:17-cv-00179-JPB-JPM Document 186 Filed 11/05/20 Page 2 of 4 PageID #: 2155




         4.      The Parties now stipulate that Plaintiffs’ deadline to file the response to

  Defendant’s Partial Motion to Dismiss be extended by ten (10) days and extend Defendant’s

  deadline to file its reply by seven (7) days.

         5.      On October 3, 2020, the court entered an Order Granting Plaintiffs’ Unopposed

  Motion for Extension of Time Regarding Brief Concerning Unconscionability (ECF No. 181).

         6.      Pursuant to that Order, Plaintiffs’ deadline to file their opening brief was

  November 2, 2020, which was met, and Defendants’ deadline to file a response brief is

  November 23, 2020.

         7.      The Parties now stipulate that Defendants’ deadline to file a response brief be

  extended to December 4, 2020.

         8.      The Parties consent to these brief extensions.

         WHEREFORE, the parties request the Court enter an Order granting the Joint Stipulation

  for Extension of Time, such that Plaintiffs’ response be filed on or before Monday, November

  16, 2020, and Defendant’s reply be filed on or before Monday, November 23, 2020; and,

  Defendants’ response brief concerning unconscionability be filed on or before, Friday, December

  4, 2020. A proposed Order is attached hereto.

  Dated: November 5, 2020                         Respectfully submitted,

                                                  Plaintiffs,
                                                  By Counsel,


   /s/ John W. Barrett_____________
  John W. Barrett (W. Va. Bar No. 7289)
  Jonathan R. Marshall (W. Va. Bar No. 10580)
  Sharon F. Iskra (W. Va. Bar No. 6582)
  Benjamin Hogan (W. Va. Bar No. 12997)
  BAILEY & GLASSER LLP
  209 Capitol Street
  Charleston, WV 25301


                                                     2
Case 5:17-cv-00179-JPB-JPM Document 186 Filed 11/05/20 Page 3 of 4 PageID #: 2156




  Telephone: (304) 345-6555
  jbarrett@baileyglasser.com
  jmarshall@baileyglasser.com
  siskra@baileyglasser.com
  bhogan@baileyglasser.com



  /s/Danielle M. Waltsz
  Danielle M. Waltz (WVSB #10271)
  JACKSON KELLY PLLC
  500 Lee Street East, Suite 1600
  Charleston, WV 25301
  Telephone: (304) 340-1000
  Email: dwaltz@jacksonkelly.com

  Hans J. Germann (admitted pro hac vice)
  Kyle J. Steinmetz (admitted pro hac vice)
  MAYER BROWN LLP
  71 S. Wacker Drive
  Chicago, IL 60606
  Telephone: (312) 782-0600
  Email: hgermann@mayerbrown.com
  Email: ksteinmetz@mayerbrown.com




                                              3
Case 5:17-cv-00179-JPB-JPM Document 186 Filed 11/05/20 Page 4 of 4 PageID #: 2157




                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF WEST VIRGINIA

                                         Wheeling Division

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON,
  JAMES SHELTON,
  DAVID and ROXY VANCE,
  RUSSELL LOCKE, and
  THOMAS STARK, individually
  and on behalf of a class of all
  persons and entities similarly situated,

         Plaintiffs,

  vs.                                                         Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC,

         Defendant.

                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 5th of November 2020, a copy of the foregoing Plaintiffs’

  Joint Stipulation for Extension of Time for Plaintiffs to File Response to DirecTV, LLC’s Partial

  Motion to Dismiss and Defendant’s Response Brief Concerning Unconscionability was filed

  using CM/ECF, the Court’s electronic notification system, which provided notice to all counsel

  of record.


                                                      /s/ John W. Barrett
                                                      John W. Barrett




                                                  4
